DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 11/24/2021, which has been entered and made of record. Claim 1 has been amended. No claim has been cancelled. Claims 1-15 are pending and have been examined.

Response to Arguments
Applicant's arguments with respect to amended claim 1 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrau (U.S. 2019/0204624) in view of Melli (U.S. 2018/0267312).
Regarding claim 1, Barrau teaches: An apparatus (head mounted display device 10 in Fig. 4) comprising: 
an optical arrangement (an optical lens 11 in Fig. 4) comprising at least one light guide (optical waveguide 14 in Fig. 4) wherein the at least one light guide is configured to propagate a beam of light from an image source (light emitting source 12 in Fig. 4) towards a user's eye to direct the beam of light to a location proximate to the user's eye ([0163]… “The optical waveguide 14 is adapted to collect light emitted from the light emitting source 12 and to guide the collected light to the eye 18 of a wearer when the head mounted display device 10 is being worn by the wearer”); and 
absorptive material positioned within the optical arrangement so as to absorb light having a first wavelength from within the optical arrangement and re-emit light having a second wavelength where the second wavelength is different to the first wavelength ([0028]-[0031]… “ the fluorescent material is a fluorescent molecule which absorbs energy between 380 nm and 455 nm of the light spectrum and re-emits it in the selected range of wavelengths of light; and/or the fluorescent material is a fluorescent molecule which absorbs energy in the UV portion of the light spectrum and re-emits it in the selected range of wavelengths of light; and/or the fluorescent material comprises fluorescents nanoparticules such as quantum dots; and/or the optical system is configured to selectively and substantially reflect light arriving on the front face of the optical system between L1 and L2 and/or L3 and L4”).
Barrau does not explicitly teach: the absorptive material is embedded into a material of the optical arrangement so as to absorb light having a first wavelength from within the optical arrangement.
However, Melli teaches: the absorptive material is embedded into a material of the optical arrangement so as to absorb light having a first wavelength from within the optical arrangement (see Figs. 6A and 10; [0007]… “an optical device may comprise an optical waveguide comprising a first surface, and a light absorber directly on at least the first surface”; [0122]... “the light absorber 1320 may comprise a thin film in direct contact with a surface of the waveguide 1310. The thin film may be deposited directly on a surface of the waveguide 1310. Preferably, the thin film is capable of or configured to absorb an exceptionally high percentage of light in a desired wavelength or spectrum of wavelengths, for example the visible spectrum”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Barrau to incorporate the teaching of Melli to configure the absorptive material to be embedded into a material of the optical arrangement so as to absorb light having a first wavelength from within the optical [0076]).

Regarding claim 3, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. Barrau further teaches:  wherein the light absorbed by the absorptive material comprises excess light ([0138]… “the fluorescent material may be a fluorescent molecule that absorbs light in the UV and/or violet region of light (usually defined with the range 340 nm to 400 nm)”).

Regarding claim 4, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. Barrau further teaches: wherein the absorptive material comprises quantum dots ([0135]… “the fluorescent material may be an organic fluorophore dye or fluorescents nanoparticules such as quantum dots”).

Regarding claim 5, the combination of Barrau and Melli the invention of claim 1 as discussed above. Barrau does not explicitly teach: wherein the absorptive material is provided on one or more inner surfaces of the light guide.
However, Barrau teaches “The optical filter may be obtained through an absorptive filter, an interferential filter or a combination thereof, in order to define the desired spectral transmittance profile. The interference filters may be coated on the front face and/or the rear [0085]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to configure the absorptive material to be provided on one or more inner surfaces of the light guide. Doing so will allow achieving the retinal exposure of a wearer respective eye by an optical filter configured to allow selectively substantial transmission of the selected range of wavelengths of light ([0103]).

Regarding claim 6, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. Barrau does not explicitly teach: wherein the absorptive material is provided on one or more outer surfaces of the light guide.
However, Barrau teaches “The optical filter may be obtained through an absorptive filter, an interferential filter or a combination thereof, in order to define the desired spectral transmittance profile. The interference filters may be coated on the front face and/or the rear face of the optical substrate such as any functional coating or can be applied onto a functional coating. With respect to absorptive filters, they may comprise as example and without any [0085]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to configure the absorptive material to be provided on one or more outer surfaces of the light guide. Doing so will allow achieving the retinal exposure of a wearer respective eye by an optical filter configured to allow selectively substantial transmission of the selected range of wavelengths of light ([0103]).

Regarding claim 8, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. Barrau further teaches: wherein the optical arrangement is arranged so that the re-emitted light is directed towards a user's eye so that the re-emitted light can be used for monitoring a user's eye ([0194]… “the head mounted display device 10 may further comprise an eye tracking device 28 adapted to detect position and/or movement of the eye 18 of the wearer. In the case of this preferred embodiment, the controller device 16 is configured so as to control the light emitting source 12 based at least on the detected position and/or movement of the eye of the wearer”).

[0194]… “the head mounted display device 10 may further comprise an eye tracking device 28 adapted to detect position and/or movement of the eye 18 of the wearer”).

Regarding claim 14, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. Barrau further teaches: A near eye display comprising an apparatus as claimed in claim 1 ([0161]… “The head mounted display device 10 according to the invention is advantageously housed in the form of eye-glasses. The housing has a spectacle frame defining the shape of the eye-glasses. Preferably, the head mounted display device 10 further comprises at least an optical lens 11 mounted in the spectacle frame and designed to be placed in front of a corresponding eye 18 of the wearer”).

Regarding claim 15, the combination of Barrau and Melli teaches the invention of claim 14 as discussed above. Barrau further teaches: at least one image source (light emitting source 12 in Fig. 4).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrau (U.S. 2019/0204624) in view of Melli (U.S. 2018/0267312) as applied to claim 1 above, and further in view of De Bruijn (U.S. 2013/0002846).
Regarding claim 2, the combination of Barrau and Melli teaches the invention of claim 1 as discussed above. The combination of Barrau and Melli does not explicitly teach: wherein the 
However, De Bruijn teaches “…IR illumination is achieved by conversion of UV and/or visible light into infrared light using fluorescence. The aim is to obtain an efficient way to generate IR light, in (typically outdoor) situations where the ambient IR light deteriorates the legibility of the IR-marker(s) by the camera system. In increasingly brighter daylight, the emitted light from the IR-marker increases in strength. The fluorescent IR light source can be considered as a continuous backlight, such that local or global shutters can be used to modulate its intensity. A range of fluorescent pigments is known that can give a large variety of (transparent) plastics a fluorescent property. In this product range, there are also pigments available that convert any visible light into IR light” ([0110]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Bruijn to configure the first wavelength to be in a visible range and the second wavelength to be in a range comprising one or more of near infra-red to infra-red range. The motivation of combining these analogous arts is to provide a system and method in which the speed of gaze tracking and/or accuracy is improved ([0011]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrau (U.S. 2019/0204624) in view of Melli (U.S. 2018/0267312) as applied to claim 1 above, and further in view of Jarvenpaa (U.S. 2019/0011704).

However, Jarvenpaa teaches “a light guide is an exit pupil expander (EPE) light guide. For example, the exit pupil expander light guide may be a diffractive exit pupil expander that is utilized to facilitate generation of images, presentation of virtual images such that the virtual image is perceivable by a viewer of the near eye display, and/or the like. In at least one example embodiment, the light guide is configured to direct a light beam towards an eye of a viewer. For example, a near eye display may be a binocular near eye display that comprises a first light guide and a second light guide. In such an example, the first light guide may be configured to direct a first light beam towards a first eye of the viewer, and the second light guide may be configured to direct a second light beam towards a second eye of the viewer. In this manner, an apparatus may direct a light beam, by way of a light guide, towards an eye of a viewer” ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Jarvenpaa to configure the optical arrangement to comprise one or more expanding elements configured to expand a beam of light and the absorptive material is provided within the one or more expanding elements. The motivation of combining these analogous arts is to facilitate the presentation of information such that the information is [0069]).

Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrau (U.S. 2019/0204624) in view of Melli (U.S. 2018/0267312) as applied to claim 1 above, and further in view of Curtis (U.S 2017/0248750).
Regarding claim 9, the combination of Barrau and Melli teaches the invention of claim 8 as discussed above. The combination of Barrau and Melli does not explicitly teach: wherein the absorptive material is arranged in a pattern to facilitate the re-emitted light to be detected for monitoring a user's eye.
However, Curtis teaches “the out-coupling optical elements 570, 580, 590, 600, 610 are diffractive features that form a diffraction pattern, or "diffractive optical element" (also referred to herein as a "DOE"). Preferably, the DOE's have a sufficiently low diffraction efficiency so that only a portion of the light of the beam is deflected away toward the eye 210 with each intersection of the DOE, while the rest continues to move through a waveguide via TIR” ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Curtis to configure the absorptive material to be arranged in a pattern to facilitate the re-emitted light to be detected for monitoring a user's eye. The motivation of combining these analogous arts is to provide high quality light to a light [0007]).

Regarding claim 10, the combination of Barrau and Melli teaches the invention of claim 8 as discussed above. Barrau does not explicitly teach: wherein the pattern is provided by having different thicknesses of absorptive material at different positions within the optical arrangement.
However, Curtis teaches “With continued reference to FIG. 6, the out-coupling optical elements 570, 580, 590, 600, 610 may be configured to both redirect light out of their respective waveguides and to output this light with the appropriate amount of divergence or collimation for a particular depth plane associated with the waveguide. As a result, waveguides having different associated depth planes may have different configurations of out-coupling optical elements 570, 580, 590, 600, 610, which output light with a different amount of divergence depending on the associated depth plane” ([0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Curtis to configure the pattern to be provided by having different thicknesses of absorptive material at different positions within the optical arrangement. The motivation of combining these analogous arts is to provide high quality light to a light modulator, including light modulators for augmented reality and virtual reality systems ([0007]).

([0032]-[0031]… “[0028] the fluorescent material is a fluorescent molecule which absorbs energy between 380 nm and 455 nm of the light spectrum and re-emits it in the selected range of wavelengths of light; and/or the fluorescent material is a fluorescent molecule which absorbs energy in the UV portion of the light spectrum and re-emits it in the selected range of wavelengths of light; and/or the fluorescent material comprises fluorescents nanoparticules such as quantum dots; and/or the optical system is configured to selectively and substantially reflect light arriving on the front face of the optical system between L1 and L2 and/or L3 and L4”).
The combination of Barrau and Melli does not explicitly teach: wherein the optical arrangement comprises a plurality of light guides where light of different wavelengths is transmitted through the different light guides.
However, Curtis teaches “The illustrated set 660 of stacked waveguides includes waveguides 670, 680, and 690. Each waveguide includes an associated in-coupling optical element (which may also be referred to as a light input area on the waveguide), with, e.g., in-coupling optical element 700 disposed on a major surface (e.g., an upper major surface) of waveguide 670, in-coupling optical element 710 disposed on a major surface (e.g., an upper major surface) of waveguide 680, and in-coupling optical element 720 disposed on a major surface (e.g., an upper major surface) of waveguide 690. In some embodiments, one or more of the in-coupling optical elements 700, 710, 720 may be disposed on the bottom major surface of the respective waveguide 670, 680, 690 (particularly where the one or more in-coupling optical [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Curtis to configure the optical arrangement to comprise a plurality of light guides where light of different wavelengths is transmitted through the different light guides. The motivation of combining these analogous arts is to provide high quality light to a light modulator, including light modulators for augmented reality and virtual reality systems ([0007]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrau (U.S. 2019/0204624) in view of Melli (U.S. 2018/0267312) as applied to claim 1 above, further in view of Curtis (U.S 2017/0248750), and further in view of De Bruijn (U.S. 2013/0002846).
 wherein the optical arrangement comprises a first light guide configured to propagate a beam of light having a first visible wavelength from an image source towards a user's eye to provide a near eye display and the optical arrangement comprises a second light guide configured to propagate a beam of light having a second visible wavelength from an image source towards a user's eye to provide a near eye display.
However, Curtis teaches “The illustrated set 660 of stacked waveguides includes waveguides 670, 680, and 690. Each waveguide includes an associated in-coupling optical element (which may also be referred to as a light input area on the waveguide), with, e.g., in-coupling optical element 700 disposed on a major surface (e.g., an upper major surface) of waveguide 670, in-coupling optical element 710 disposed on a major surface (e.g., an upper major surface) of waveguide 680, and in-coupling optical element 720 disposed on a major surface (e.g., an upper major surface) of waveguide 690. In some embodiments, one or more of the in-coupling optical elements 700, 710, 720 may be disposed on the bottom major surface of the respective waveguide 670, 680, 690 (particularly where the one or more in-coupling optical elements are reflective, deflecting optical elements). As illustrated, the in-coupling optical elements 700, 710, 720 may be disposed on the upper major surface of their respective waveguide 670, 680, 690 (or the top of the next lower waveguide), particularly where those in-coupling optical elements are transmissive, deflecting optical elements. In some embodiments, the in-coupling optical elements 700, 710, 720 may be disposed in the body of the respective waveguide 670, 680, 690. In some embodiments, as discussed herein, the in-coupling optical [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau and Melli to incorporate the teaching of Curtis to configure the optical arrangement to comprise a first light guide configured to propagate a beam of light having a first visible wavelength from an image source towards a user's eye to provide a near eye display and the optical arrangement comprises a second light guide configured to propagate a beam of light having a second visible wavelength from an image source towards a user's eye to provide a near eye display. The motivation of combining these analogous arts is to provide high quality light to a light modulator, including light modulators for augmented reality and virtual reality systems ([0007]).
The combination of Barrau, Melli and Curtis does not explicitly teach: wherein the optical arrangement comprises absorptive material positioned within the optical arrangement so as to absorb light having the first visible wavelength from the optical arrangement and re-emit light having a non-visible wavelength and wherein the optical arrangement also comprises absorptive material positioned within the optical arrangement so as to absorb excess light having the second visible wavelength from the optical arrangement and re-emit light having a non-visible wavelength. 
[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Barrau, Melli and Curtis to incorporate the teaching of Bruijn to configure the optical arrangement to comprise absorptive material positioned within the optical arrangement so as to absorb light having the first visible wavelength from the optical arrangement and re-emit light having a non-visible wavelength and wherein the optical arrangement also comprises absorptive material positioned within the optical arrangement so as to absorb excess light having the second visible wavelength from the optical arrangement and re-emit light having a non-visible wavelength. The motivation of combining these analogous arts is to provide a system and method in which the speed of gaze tracking and/or accuracy is improved ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622